                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61365-BLOOM/Valle

SOUTHPOINT CONDOMINIUM
ASSOCIATION, INC.,

       Plaintiff,

v.

LEXINGTON INSURANCE COMPANY,

      Defendant.
___________________________________/

        ORDER ON MOTION TO STAY LITIGATION AND CONTINUE TRIAL

       THIS CAUSE is before the Court upon Plaintiff’s, Southpoint Condominium Association,

Inc. (“Plaintiff”), Motion to Stay Litigation and Continue Trial, ECF No. [33] (“Motion”). The

Court has considered the Motion, the record in this case, applicable law and is otherwise fully

advised. For the reasons set forth below, the Motion is denied.

       The Motion seeks to stay litigation for sixty (60) days, have the Court enter an amended

scheduling order pushing back all deadlines, and have trial rescheduled for November 2020. See

generally id. According to Plaintiff, the lawsuit was initiated in May 2019, Defendant filed its

initial answer and affirmative defenses in June 2019, and in February 2020, Defendant asserted

three new affirmative defenses. Id. at ¶¶ 4-12. Plaintiff represents that throughout this period, the

parties have diligently engaged in written discovery and conducted depositions in preparation for

the upcoming trial scheduled for July 2020. Id. at ¶ 9. However, “[i]n light of these new and

significant affirmative defenses,” Plaintiff contends that it cannot properly prepare for trial because

it requires additional time to “fully investigate and defend itself against the allegations raised by

Defendant.” See id. at ¶ 13. In particular, its Board of Directors recently voted to hire new experts
                                                             Case No. 19-cv-61365-BLOOM/Valle


to investigate the new affirmative defenses, which investigation will apparently take between 6-8

weeks once it commences. Id. at ¶¶ 14-17. Further, Plaintiff maintains that even without the

presence of these new defenses, the parties “did not believe that this matter would be ready for

trial until the end of September 2020.” Id. at ¶ 18.

       The crux of the Motion is that without the proposed stay and continuation of deadlines,

Plaintiff will be prejudiced because it would “essentially prevent Plaintiff from completing the

additional investigation necessary to address Defendant’s most recent affirmative defenses” and

would “prevent Plaintiff from fully presenting the merits of its positions in this case.” Id. at 4.

Plaintiff adds that “good cause” exists under Rule 16(b) to modify the scheduling order and that

“exceptional circumstances” are present to continue the trial date. See id. at 4-5. Upon review and

consideration, the Court does not agree that a stay and modification of pre-trial and trial deadlines

is warranted under the circumstances.

       “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Ortega Trujillo v.

Conover & Co. Commc’ns, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000). A court may enter a stay

to promote judicial economy, reduce confusion or prejudice, and prevent possibility of inconsistent

resolutions. Am. Mfrs. Mut. Ins. Co. v. Edward D. Stone, Jr. & Assocs., 743 F.2d 1519, 1525 (11th

Cir. 1984). “A stay of proceedings is generally in the court’s discretion. It is based on a balancing

test in which the movant bears the burden of showing either ‘a clear case of hardship or inequity’

if the case proceeds, or little possibility the stay will harm others.” Dunn v. Air Line Pilots Ass’n,

836 F. Supp. 1574, 1584 (S.D. Fla. 1993) aff’d, 193 F.3d 1185 (11th Cir. 1999) (quoting Landis v.

N. Am. Co., 299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the

power inherent in every court to control the disposition of the causes on its docket with economy



                                                  2
                                                               Case No. 19-cv-61365-BLOOM/Valle


of time and effort for itself, for counsel, and for litigants.”)). In determining whether a stay is

appropriate, courts examine the following four factors: (1) the likelihood of the moving party

ultimately prevailing on the merits; (2) the extent the moving party would be irreparably harmed;

(3) potential for harm to the opposing party if the stay is issued and (4) whether issuing a stay

would be in the public interest. Guirola–Beeche v. U.S. Dep't of Justice, 662 F. Supp. 1414, 1417–

18 (S.D. Fla. 1987).

       The Court notes that on January 16, 2020, Defendant filed its motion for leave to amend

its answer and affirmative defenses, ECF No. [22], which requested it be permitted to raise three

additional affirmative defenses based on Plaintiff’s alleged violation of the subject insurance

policy’s Concealment, Misrepresentation or Fraud provision. Specifically, Defendant represented

that it had recently discovered evidence indicating that Plaintiff breached the policy by

misrepresenting the cause and extent of its alleged damages. Further, it alleged that the documents

and records relied upon were not disclosed by Plaintiff despite its discovery obligations but instead

came to light through non-party discovery after the deadline to amend the scheduling order had

passed. In response to that motion, Plaintiff challenged that amending Defendant’s pleading was

inappropriate because the affirmative defenses were not pled with particularity and were futile on

the merits. Significantly, Plaintiff never challenged that amendment should not be allowed because

it would be prejudiced in the event that the new affirmative defenses were permitted. And,

importantly in granting Defendant’s motion, the Court expressly found that amendment would not

cause Plaintiff undue prejudice and noted that the deadline to complete discovery is March 24,

2020 and that “the proposed amendments appear to be ‘consistent with Lexington’s previous

position that the claim is overstated.’” ECF No. [29] at 10.




                                                 3
                                                              Case No. 19-cv-61365-BLOOM/Valle


       The Court finds no reason to disturb its prior conclusions nor to stay the case and continue

the current deadlines. While the Court acknowledges that the current pre-trial and trial deadlines

are not squarely in line with Plaintiff’s preferred schedule, that is not dispositive. The Court does

not find that Plaintiff will face undue hardship or inequity if the case proceeds on its current track.

Discovery has not concluded, mediation has not yet occurred, and trial is still several months away.

Further, the new affirmative defenses are consistent with Defendant’s position prior to amendment

that the claim is overstated and damages are pre-existing.

       Considerations of judicial economy and case administration, moreover, do not militate in

Plaintiff’s favor. The trial was set for a date approximately 14 months from when Plaintiff initiated

the lawsuit, and as Plaintiff represents, the parties have been diligently working throughout this

time. A stay of litigation and continuation of deadlines does not simplify issues, streamline

litigation, or reduce the burden of litigation on the parties and the Court. See Brent v. Source

Interlink Distribution, LLC, 2014 WL 4162770, at *2 (M.D. Fla. Aug. 21, 2014) (“In determining

whether to grant a stay, courts examine general factors such as whether a stay will unduly prejudice

or tactically disadvantage the non-moving party; simplify the issues and streamline trial; and

reduce the burden of litigation on the parties and on the court.”).

       Similarly, although Plaintiff is correct that the public interest is served by both parties

having the opportunity to have the case fully addressed on the merits, Plaintiff fails to convince

the Court that it cannot properly prosecute its case under the present schedule or that it will be

“affirmatively prevented from defending itself.” Moreover, the public also has an interest in the

just, speedy, and inexpensive determination of every action and proceeding. See Fed. R. Civ. P. 1.

In light of the Court’s “broad discretion” and in consideration of the factors for determining




                                                  4
                                                              Case No. 19-cv-61365-BLOOM/Valle


whether Plaintiff is entitled to the relief it requests, the Court concludes that there is neither good

cause for a stay nor exceptional circumstances for a continuation of deadlines.

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to Stay

Litigation and Continue Trial, ECF No. [33] is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                  5
